523 F.2d 1250
Donnie Lynn SWANSON, Petitioner-Appellee,v.W. J. ESTELLE, Director, Texas Department of Corrections,Respondent- Appellant.
No. 74-4075.
United States Court of Appeals,Fifth Circuit.
Nov. 24, 1975.

John L. Hill, Atty. Gen., Joe B. Dibrell, Asst. Atty. Gen., Austin, Tex., W. Barton Boling, Gilbert Pena, Asst. Attys. Gen., El Paso, Tex., for respondent-appellant.
Larry Miller, Dallas, Tex., for petitioner-appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before WISDOM, CLARK and RONEY, Circuit Judges.
PER CURIAM:


1
The district court's grant of petitioner's application for writ of habeas corpus occurred prior to this Court's decision in Thomas v. Savage, 513 F.2d 536 (5th Cir. 1975), where we held that the introduction of prior counselless misdemeanor convictions at a subsequent trial could, under appropriate circumstances, constitute harmless error beyond a reasonable doubt.  See Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967).  Thomas controls the disposition of this case.  We have reviewed the record in this case and have concluded that the use of the misdemeanor convictions was harmless error beyond a reasonable doubt.


2
Accordingly, the judgment of the district court is reversed and the cause remanded with directions to discharge the writ.


3
Reversed and Remanded.